Citation Nr: 1107336	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease, to include as a result of 
exposure to herbicides. 

2.  Entitlement to sleep apnea, claimed as secondary to a 
service-connected maxillary and frontal sinusitis, to also 
include as a result of an undiagnosed illness.  

3.  Entitlement to service connection for a lung disorder, 
claimed as a result of exposure to asbestos, beryllium, and an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966, 
January 1968 to June 1969, and from August 1984 to January 2000. 
 
These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision (coronary artery 
disease) of the Department of Veterans Affairs (VA), Regional 
Office (RO) in New York, New York, and a June 2006 rating 
decision (lung and sleep apnea) of the VARO in Oakland, 
California.  

The issues of entitlement to sleep apnea and a lung disorder are 
addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's current coronary artery disease had its onset in 
service or is otherwise etiologically related to his active 
service.


CONCLUSION OF LAW

A heart disorder, claimed as coronary artery disease, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, in this decision, the Board grants service connection 
for a heart disorder and this award represents a complete grant 
of the benefit sought on appeal.  Thus, any deficiency in VA's 
compliance with its "duty to notify" and "duty to assist" 
obligations is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board initially notes 
that the service treatment records reflect that the Veteran's 
blood pressure was 145 over 90 at an April 1991 treatment visit.  
Remaining service treatment records fail to demonstrate any 
complaints or treatment referable to a heart disorder.  A 
separation examination, from his last period of active duty 
service, is not of record. 

As demonstrated above, the available service treatment records do 
not reveal that a heart disorder was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Following service, the medical evidence does not demonstrate any 
complaints or treatment referable to a heart disorder until 
August 2003.  Radionuclide Exercise Testing revealed severe 
anteroapical myocardial ischemia, mild to mild anterior wall 
myocardial infarction, and left ventricular dilatation with 
stress at that time.  The Veteran has subsequently been diagnosed 
with coronary artery disease.  

The Board notes that various VA and private medical examiners 
have proffered opinions as to the etiology of the Veteran's heart 
disorder.  In June 2009, a VA examiner reviewed the Veteran's 
claims file and conducted a physical examination of the Veteran.  
The Veteran was diagnosed with coronary artery disease and no 
hypertension at that time.  The examiner noted that she had been 
asked to provide a medical opinion as to whether the Veteran's 
coronary artery disease was related to the elevated blood 
pressure readings while in the service or whether hypertension 
first manifested itself in the service.  She indicated that after 
carefully reviewing the claims file, she concluded the elevated 
blood pressure readings in service were associated with numerous 
concurrent sinus infections, bronchitis, or broncospasm.  She 
stated that once the conditions resolved, the blood pressures 
were in the normal range as evidenced by numerous visits for 
annual physicals and other visits when the Veteran did not have a 
concurrent infection or respiratory condition.  The VA examiner 
noted that coronary artery disease is caused by atherosclerosis.  
She stated that the Veteran's risk factors for heart disease were 
tobacco use, male sex, overweight, and hyperlipidemia.  She 
therefore concluded that the Veteran's coronary artery disease 
was not related to service.  

A February 2010 private examiner considered the Veteran's 
contentions that his heart disorder is related to service.  He 
stated that "in my opinion, his coronary artery disease was 
likely to have 'brewed' for a long time (years) before it came to 
clinical attention in 2003 when he had bypass surgery in the 
context of unstable coronary artery disease."  He indicated that 
his coronary artery disease could not necessarily have been 
detected prior to 2003 by standard testes, though it is possible 
that it could have been detected.  He summarized that prior to 
2003, the Veteran may or may not have had significant coronary 
artery disease, and the presence of high blood pressure was not 
necessarily an indicator of the presence or absence of coronary 
artery disease.  The Board finds that this medical opinion is 
speculative in nature, and therefore is given little probative 
value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).

Another July 2010 private examiner reviewed the Veteran's case.  
The private examiner appears to have reviewed the Veteran's 
military records and other documents in his claims file.  The 
examiner indicated that the bulk of his medical practice for the 
past 17 years has been in regard to cases of pilots with 
specifically disqualifying medical conditions, such as coronary 
artery disease.  After reviewing the Veteran's documents, the 
examiner opined that the Veteran's coronary artery disease was 
more likely than not developing well before his discharge from 
the military in 2000.

The July 2010 private examiner indicated that although the formal 
diagnosis of heart disease was not made until the Veteran 
developed unstable angina in 2003, there were a number of risk 
factors known for many years prior to that.  He stated that heart 
disease is typically a slowly developing chronically progressive 
disease.  He noted that a patient typically does not progress 
from having no evidence of heart disease, to one who requires 
urgent intervention, in a short period of time.  He reflected 
that after reviewing the Veteran's military records, he noted 
significantly adverse lipid panels from very early in the 1990's.  
The examiner stated that it has been known for many years that 
unfavorable lipid readings are a clear risk factor for the 
development of heart disease.  He considered the Veteran's 
familial history.  

The examiner further noted that the absence of treated 
hypertension clearly does not rule out heart disease.  He stated 
that the Veteran had not been given a screening treadmill stress 
test which may have revealed heart disease earlier on.  He 
concluded his opinion stating that the Veteran had very clear 
risk factors for the development of coronary artery disease 
during the time he was on active duty.  He indicated that these 
included a strong family history, adverse lipid panels, and 
intermittent hypertension.  The examiner noted that given that 
the Veteran manifested his heart disease with unstable angina 
requiring bypass surgery in 2003, and given his risk factors, it 
is quite unlikely that he was discharged from the military with 
no heart disease, and that all of it developed subsequent to his 
military duty.  He summarized by stating that "it is more likely 
than not that [the Veteran's] heart disease was already 
developing during his military service."

In considering the opinions, the Board finds that the evidence is 
in equipoise, and giving the benefit of the doubt to the Veteran, 
finds that the objective clinical evidence suggests that his 
coronary artery disease more likely than not began during his 
period of service.  Although the Board notes that the evidence 
does not show a formal diagnosis of heart disease for several 
years following separation from service and the VA examiner 
reflected that his heart disease was not related to active duty, 
the opinion from the private examiner, particularly given a 
rationale for the opinion, is sufficient to give him the benefit 
of the doubt.  

Therefore, the Board finds that the doctrine of reasonable doubt 
supports a grant of service connection for coronary artery 
disease.  

The Board notes that the Veteran has argued that his coronary 
artery disease is related to herbicide exposure in Vietnam.  If a 
veteran was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, 
Acute and subacute peripheral neuropathy, Porphyria cutanea 
tarda, Prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

However, it is unclear from the claims file whether the Veteran 
has confirmed service in Vietnam, but assuming he did have such 
service, this would provide another avenue for the grant of 
service connection.  Nevertheless, given that this opinion is 
granting service connection for his coronary artery disease, 
verification of such service is not necessary and a discussion as 
to whether presumptive service connection is warranted is deemed 
moot.


ORDER

Service connection for a heart disorder, claimed as coronary 
artery disease, is granted.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In this 
regard, the Board is of the opinion that under the facts and 
circumstances of this case with respect to the remaining issues 
that the need for VA examinations has been demonstrated.  Also, 
since the case is being returned for additional evidentiary 
development, it will be possible to provide the Veteran notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for sleep apnea 
secondary to his service-connected maxillary and frontal 
sinusitis, which does not appear to have occurred in this case.  

Sleep Apnea

Service treatment records reflect that in May 1992 the Veteran 
complained of snoring and apnea at night.  He was diagnosed with 
deviated nasal septum at that time.  A separation examination is 
not of record.  Post-service treatment records reflect that the 
Veteran was diagnosed with obstructive sleep apnea in January 
2005. 

The Veteran alleges that he has suffered from sleeping issues 
since service. The Board notes that the Veteran's wife submitted 
a statement in July 2009.  In her statement, she indicated that 
her husband had disrupting sleep problems beginning around the 
summer of 1992.  She stated that she had personally witnessed 
loud snoring followed by periods of quiet.  A fellow service 
member submitted a May 2009 statement indicating that the 
Veteran's snoring disrupted his sleep on several occasions during 
service.  He indicated that in late 1995 or early 1996, he had 
shared a bunk with the Veteran on a C-5 and the Veteran's snoring 
was so loud he had to leave the bunk room.  He stated that it was 
widely known throughout the squadron that no one would want to 
share accommodations with the Veteran because of his snoring. 

The Board has considered a July 2010 private treating physician's 
statement that the Veteran was diagnosed with obstructive sleep 
apnea in 2004.  She indicated that the hallmark signs of 
obstructive sleep apnea are snoring, pauses in breathing 
witnessed by bed partners or others and daytime sleepiness.  She 
stated that it is "not uncommon for patients to suffer for years 
before the condition is identified."  Although the private 
practitioner did not provide an etiological opinion, her comments 
are an "indication" that his current sleep apnea may be 
associated with service, and that a VA examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether this disorder is related to service, or to his service-
connected maxillary and frontal sinusitis.

Lung Disorder

In considering the claim for service connection for a lung 
disorder, the Board begins by considering whether his disability 
existed prior to service.  In this regard, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
See 38 U.S.C.A. § 1111, 1132.

In assessing whether the Veteran was in sound condition upon 
entry into his third period of service, the treatment records 
have been reviewed.  The Board initially notes that an October 
1971 treatment record noted treatment for an upper respiratory 
infection.  A May 1982 treatment record, just prior to his third 
period of active service, noted a moderate obstructive defect 
following Forced Vital Capacity (FVC) testing.  However, a 
Medical Examination, completed a few days later noted a normal 
clinical evaluation of the Veteran's lungs and chest.  Moreover, 
a chest X-ray completed in October 1983 was normal.  At the 
Veteran's May 1984 entrance examination, just prior to his 
entrance into his third period of service, the clinical 
evaluation of his lungs and chest was normal.  The Veteran denied 
ever having had, or currently having shortness of breath or 
asthma in a report of medical history completed at that time.  As 
there was no defect of the Veteran's lungs noted on entry, and 
there is no clear and unmistakable evidence of record showing 
that his lung disorder preexisted service, the presumption of 
soundness has not been rebutted.  As such, the Board will proceed 
under the premise that his lung disorder did not preexist his 
third period of active duty service. 

The Veteran's service treatment records reflect that the Veteran 
complained of an occasional cough in February 1985.  A July 1992 
Chest X-ray reflected mild hyperaeration suggestive of early 
chronic obstructive pulmonary disease (COPD).  The impression at 
that time was "no acute intrathoracic process."  He was treated 
for bronchitis in December 1993, January 1998, May 1998, and 
January 1990.  He was treated for an upper respiratory infection 
in January 1987, July 1987, November 1989, and July 1994.  A 
December 1994 treatment record noted treatment for probable 
bronchitis. A May 1997 treatment record noted symptoms of 
coughing.  A January 1998 chest X-ray noted minor abnormality.  
Specifically, it was noted that his lungs were hyperinflated 
consistent with COPD. A chronic cough was noted in June, July, 
August 1998, and August 1999 treatment records.  A June 1998 
treatment record noted a diagnosis of questionable COPD or 
bronchospasm. 

The Board notes that there is an undated letter in the file, 
regarding a Persian Gulf Registry examination completed in March 
1998, while the Veteran was still on active duty.  The letter 
indicates that following a comprehensive history, physical and 
basic laboratory tests, his examination did not reveal any 
medical problems which could specifically related to his military 
service in the Gulf at that time.  A copy of the examination is 
not in the claims file. 

Following service, a July 2004 private treatment record, 
consisting of a CT Scan of the Thorax, reflected old 
granulomatous in the left upper lobe.  It was suggested that a 
follow up CT scan of the thorax be completed in 3 month intervals 
to follow a 5 mm left upper lobe lung nodule.  It was noted that 
the lack of interval change over a two-year period virtually 
assured benignity of this process.  An August 2009 VA treatment 
record noted a diagnosis of history of lung nodule. 

The Veteran testified at his July 2010 BVA hearing that although 
he had previously smoked, he had quit in 1976.  See T. at 22.  He 
testified that he attributed his lung disorder to asbestos 
exposure and exposure to beryllium in service.  He indicated that 
he was exposed to asbestos because it was used in aviation as 
sealants for temperature to high temperature areas.  See T. at 
24.  Moreover, he testified that later on in his career he was 
exposed to beryllium which was used on brakes of the C-5.  He 
stated that he had to check the brakes before they flew and that 
they were checked when he landed, and sometimes they had to 
change the brakes.  He indicated that there was a lot of powder 
when you landed the plane and no one knew that there were any 
toxic materials at that time. See T. at 24. 

Based on documentation of complaints of respiratory-related 
problems in service and current treatment for a nodule on his 
lung, the Board finds that a remand of the claim of service 
connection for a respiratory disorder is necessary.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with his claim for sleep apnea 
secondary to his service-connected 
maxillary and frontal sinusitis.

2.  The RO/AMC should obtain and associate 
with the claims file a Persian Gulf 
Registry examination completed in March 
1998 during service.

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any sleep apnea that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current sleep apnea disorder had 
its onset during the Veteran's active 
service or is otherwise causally related to 
his service.  In doing so the examiner 
should discuss the May 1992 service 
treatment record, the Veteran's assertions 
of snoring and sleep difficulties since 
service, the July 2010 private 
practitioner's statement and Internet 
research submitted by the Veteran in July 
2010 regarding sleep apnea. 

The examiner should additionally state an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) the sleep apnea disorder was 
caused by, or aggravated by, his service-
connected maxillary and frontal sinusitis. 

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  If 
aggravation is present, the examiner should 
indicate, to the extent possible, the 
approximate level of severity of the sleep 
apnea (i.e., a baseline) before the onset 
of the aggravation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any lung disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current lung disorder had its 
onset during the Veteran's active service 
or is otherwise causally related to his 
service, to include exposure to asbestos 
and/or beryllium.  The examiner should also 
discuss the in-service treatment records, 
the Veteran's assertions of lung issues 
since service, and the Internet research 
submitted by the Veteran in August 2010 
regarding beryllium exposure. 

If the Veteran's symptoms of the lungs 
cannot be ascribed to any known clinical 
diagnosis, specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an undiagnosed 
illness, as established by history, 
physical examination, and laboratory tests, 
that have either (1) existed for 6 months 
or more, or (2) exhibited intermittent 
episodes of improvement and worsening over 
a 6-month period.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


